     Case 2:17-cr-00181-JTM-DMD Document 584 Filed 06/08/21 Page 1 of 2




MINUTE ENTRY
MILAZZO, J.
JUNE 8, 2021


 JS-10: 07:50



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                               CRIMINAL ACTION

VERSUS                                                 NO. 17-181 “H”

CHAD ALLEN SCOTT
RODNEY P. GEMAR


                                  JURY TRIAL
                                    (Day 2)


CASE MANAGER: CHERIE CHARLES/ BRIDGET GREGORY
COURT REPORTER: ALEXIS VICE/ TONI TUSA
LAW CLERK: EMMY SCHROETER

APPEARANCES: CHARLES A. MIRACLE AND TIMOTHY A. DUREE, AUSA,
             FOR GOVERNMENT
             KERRY J. MILLER, REBEKKA C. VIETH, KRISTEN D.
             AMOND, AND ALYSSON MILLS, FOR DEFENDANT CHAD
             SCOTT.
             BRADLEY J. EGENBERG, AND AARON HURD, FOR
             DEFENDANT RODNEY P. GEMAR

Trial resumes at 8:30 a.m.
Sequestration ordered as to any potential witnesses.
All jurors present.
Opening statements given by counsel.

WITNESS: Alan Karr sworn and testifies.
EXHIBITS: Government Exhibits 1-12, 50, 51, 53-67 offered and admitted into
          evidence.
     Case 2:17-cr-00181-JTM-DMD Document 584 Filed 06/08/21 Page 2 of 2




Court recessed at 11:45 a.m.
Court in session at 1:00 p.m.

Testimony of Alan Karr continues.
EXHIBITS: Defense Exhibits 352, 375 offered and admitted into evidence.

WITNESS: Johnny Domingue sworn and testifies.

WITNESS: Joseph Closs sworn and testifies.
EXHIBITS: Government Exhibits 13-26 offered and admitted into evidence.

WITNESS:     Kevin Paul Whittington sworn and testifies.

Court recessed at 5:35 p.m. until June 9, 2021 at 8:30 a.m.



                                                    _____________
